Order, Supreme Court, New York County, entered October 3, 1977, awarding plaintiff temporary alimony in the sum of $125 per week and interim counsel fees of $1,000, unanimously modified, on the law and on the facts, by striking the award, of counsel fees without prejudice to an application to the trial court for counsel fees, and, as modified, otherwise affirmed, without costs and without disbursements. Counsel fees are awarded in a matrimonial action in order to insure that an indigent wife has legal representation (Kann v Kami, 38 AD2d 545; Domestic Relations Law, § 237). The record indicates that the plaintiff is now gainfully employed as a teacher at a salary of $9,400 per year. Since it appears that the plaintiff has the financial means to pay her attorney, interim counsel fees should not have been awarded. (Peltz v Peltz, 56 AD2d 519.) At trial, plaintiff may, if so advised, renew her application for counsel fees and she may recover therefor upon a showing of financial need. Concur—Murphy, P. J., Lupiano, Lane, Markewich and Sullivan, JJ.